DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
    Claim 1 recites, inter alia,  a charging device configured to charge the power storage device with at least one of an alternating-current power which are input from the charging inlet and a direct-current power which are input from the charging inlet; and an output device configured to output a notification signal for notifying whether the charging device is compatible with alternating-current charging, a notification device is positioned within the charging inlet and displays the notification signal, the alternating-current charging being charging of the power storage device with the alternating-current power. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
 Claim 5 recites , inter alia, the charging device being configured to charge the power storage device with at least one of an alternating-current power which are input from the charging inlet and a direct-current power which are input from the charging inlet; and a charging stand configured to charge the vehicle, the output device being configured to output a notification signal for notifying whether the charging device is compatible with alternating-current charging to the charging stand, the alternating-current charging being charging of the power storage 
 Claim 6 recites, inter alia, a charging device configured to charge the power storage device with at least one of an alternating-current power which are input from the charging inlet and a direct-current power which are input from the charging inlet; and an output device configured to output a notification signal for notifying whether the charging device is compatible with alternating-current charging, a notification device is positioned within the charging inlet and displays the notification signal via an AC charging indicator and a DC charging indicator, the alternating-current charging being charging of the power storage device with the alternating-current power.  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859